Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that James A. Meaney III has complied with all of the conditions for reinstatement following his suspension by this Court, see In the Matter of Meaney, 298 Ga. 136 (779 SE2d 662) (2015), it is hereby ordered that James A. Meaney III be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.